      Case 6:18-cv-01100-EFM-ADM Document 136-6 Filed 10/01/19 Page 1 of 4




                                                                                             787 Seventh Avenue
                                                                                             New York, NY 10019-6099
                                                                                             Tel: 212 728 8000
                                                                                             Fax: 212 728 8111
May 30, 2019

VIA EMAIL

Ann Marie Arcadi
Arcadi Jackson, LLP
2911 Turtle Creek Blvd., Suite 800
Dallas, TX 75219

Re:      Lawson v. Spirit AeroSystems, Inc., Case No. 18-1100-EFM-ADM (D. Kan.)—Selection
         of Second Set of Custodians and Search Terms

Dear Ann Marie:

We are writing pursuant to the Court’s April 26, 2019 Order (the “Order”) (ECF No. 82) and in
response to your letter dated May 20, 2019 (“Letter”).

Plaintiff hereby informs Spirit that he seeks electronically-stored information (“ESI”) from the
following five custodians (the “Second Custodians”)1 using the search terms attached to this
letter as Exhibit A (the “Proposed Search Terms”):

      1. Krisstie Kondrotis, former Senior VP Defense Programs & Business Development

      2. Thomas Gentile, CEO

      3. Vic McMullen, VP/GM Wichita Operations

      4. Ron Rabe, Senior VP Fabrication & Supply Chain Management

      5. Bill Brown, Senior VP/GM Oklahoma Operations, Business/Regional Jets & Global
         Customer Support

The date ranges to be applied to each custodian are January 1, 2013 to the present. To further
good faith discussions, please also let us know the (a) volume of ESI for each Second Custodian
individually, (b) total volume of ESI for all five Second Custodians, deduplicated against each
other, and (c) total volume of ESI for the custodians listed both in this letter and the May 23
Letter (“May 23 Letter”), deduplicated against each other.




1
 Based on representations from Spirit’s counsel, Lawson understands that none of Spirit’s senior management send
or store emails through their administrative assistants. If this is incorrect, Lawson expects the Proposed Search
Terms to also be applied to the ESI each custodian’s assistants.

NEW YORK     WASHINGTON      HOUSTON     PALO ALTO    PARIS   LONDON     FRANKFURT     BRUSSELS    MILAN   ROME
    Case 6:18-cv-01100-EFM-ADM Document 136-6 Filed 10/01/19 Page 2 of 4




If Spirit chooses to offer a search term proposal in response, we request that you provide, along
with such proposal, “hit reports” for both our Proposed Search Terms and Spirit’s responsive
search terms. The hit reports should be provided on a per custodian basis and reflect the number
of “hits” per search term, with information regarding both the number of total and unique hits.

Lawson reasserts the objections made in his May 23 Letter regarding Spirit’s non-compliance
with the Order. On our meet and confer yesterday, Spirit indicated that it was not in a position to
comply with our request in the May 23 Letter to provide additional information regarding why
the custodians identified in Spirit’s May 20 Letter contained responsive ESI for the categories
specified in Lawson’s letter, beyond simply the titles of those custodians, which Lawson already
has from Spirit’s organizational charts.

Spirit’s position is especially prejudicial to Lawson given that Spirit knew that Lawson’s
deadline to serve his Second Custodian list was today. Despite this, five of the potential
custodians identified in the May 20 Letter, Zach Zimmerman, Bob Skinner, Eric Hein, Susan
Shook, and Katie Wesbrooks, were not listed on Spirit’s initial disclosures and have never
appeared in any list of custodians proposed by Spirit prior to the Court’s April 26 Order. Spirit’s
failure to list these custodians in any of its prior proposed custodian lists suggests one of two
things: either Spirit does not view them as particularly likely to have ESI responsive to the issues
in this case, or Spirit did but did not identify them to Lawson at any point during the parties’
meet and confers prior to being ordered to do so by the Court. Spirit’s failure to provide the
information it was ordered to provide by the Court continues to prejudice Lawson’s ability to
select the appropriate custodians for ESI searches. Lawson reserves the right to request relief
from the Court on this issue.

Also on the meet and confer, Lawson again raised the issue of whether Spirit would produce
Lawson’s ESI while he was employed by Spirit. On that call, Spirit took the position that
Lawson would need to request searches of his ESI pursuant to the April 26 ESI Protocol. If
Spirit does not intend to produce Lawson’s ESI, and instead intends to take the position that
Lawson must request searches of his ESI pursuant to the April 26 ESI Protocol, please let us
know as soon as possible so we may seek clarity from the Court on this issue next week.

Finally, Lawson has yet to analyze Spirit’s hit reports and proposed search terms delivered
earlier today. This letter is without prejudice to Lawson’s rights with respect to those, and all
other, matters.

Sincerely,

/s/ Martin L. Seidel

Martin L. Seidel

cc: All counsel




                                                -2-
           Case 6:18-cv-01100-EFM-ADM Document 136-6 Filed 10/01/19 Page 3 of 4
                                                      Lawson v. Spirit Aerosystems, Inc.                                     CONFIDENTIAL
                         Plaintiff's Proposed Search Terms To Spirit Pursuant to April 26 Order (Second Custodians)
                                                                   5/30/19
No.        Search Term                                                                               Instructionsw/Notes

       1   Arconic                                                                                   AND, OR, or /w denote connectors
       2   Alcoa                                                                                     * denotes expander
       3   PCC OR "Precision Cast Parts"
       4   Lisi
       5   @arconic.com
       6   Lawson


                                                                                                      If Spirit produces all ESI from Lawson
                                                                                                     pursuant to the May 23 Letter, Lawson
                                                                                                       will withdraw his request for search
       7 larry.a.lawson@spiritaero.com                                                                             terms 6 and 7
       8 llawson333@gmail.com
         Boeing AND (buy OR sell OR sale OR sold OR design*
       9 OR manuf* OR fab* OR suppl*)
         Airbus AND (buy OR sell OR sale OR sold OR design*
      10 OR manuf* OR fab* OR suppl*)

         (GE OR "General Electric") AND (buy OR sell OR sale
      11 OR sold OR design* OR manuf* OR fab* OR suppl*)
         ("Rolls Royce" OR Rolls OR RR) AND (buy OR sell OR
         sale OR sold OR design* OR manuf* OR fab* OR
      12 suppl*)
         Bombardier AND (buy OR sell OR sale OR sold OR
      13 design* OR manuf* OR fab* OR suppl*)
         Sikorsky AND (buy OR sell OR sale OR sold OR
      14 design* OR manuf* OR fab* OR suppl*)
         Fasten* AND (sup* OR purchas* OR make OR
      15 manuf* OR fab* OR boeing OR airbus)
         Skin AND (sup* OR purchas* OR make OR manuf*
      16 OR fab* OR Boeing OR Airbus)

         ("Tier" 1 OR First-Tier OR "Tier one" OR "First Tier"
         OR "1st Tier") AND (suppl* OR Compet* OR acquir*
      17 OR Consold* OR merg* OR aerostructur*)

         ("Tier 2" OR Second-Tier OR "Tier two" OR "Second
         Tier" OR "2nd Tier") AND (suppl* OR Compet* OR
      18 acquir* OR Consold* OR merg* OR aerostructur*)

         ("Tier 3" OR Third-Tier OR "Tier three" OR "Third
         Tier" OR "3rd Tier") AND (suppl* OR Compet* OR
      19 acquir* OR Consold* OR merg* OR aerostructur*)

         ("Tier 4" OR Fourth-Tier OR "Tier four" OR "Fourth
         Tier" OR "4th Tier") AND (suppl* OR Compet* OR
      20 acquir* OR Consold* OR merg* OR aerostructur*)
           (board OR directors OR committee) AND (materials
           OR packages OR meet! OR strateg*)
      21

         (Report* OR analy* OR present*) AND (market OR
         compet* OR supp* OR acquir* OR Aerostructur* OR
      22 component OR sub-component)
                        (con't on next page)
     Case 6:18-cv-01100-EFM-ADM Document 136-6 Filed 10/01/19 Page 4 of 4
                                                Lawson v. Spirit Aerosystems, Inc.                                     CONFIDENTIAL
                   Plaintiff's Proposed Search Terms To Spirit Pursuant to April 26 Order (Second Custodians)
                                                             5/30/19



                                                                                               Each term in the Term 1 column
                                                                                               should be paired with each term in the
                           Term 1                                        Term 2                Term 2 column with an AND connector
23 Fuselage                                                 Boeing
   Flight w/3 (critical OR part OR component OR deck)
24                                                    Airbus
25 Critical w/3 part                                  Suppl*
26 Deck w/3 component                                 purchas*
     Frame w/3 (bay OR crown OR Door)
27                                                          (Rolls Royce OR RR OR Rolls)
     Wing w/3 (rib OR box OR spar OR stringer OR tip OR
28   cap)                                                   (General Electric OR GE)
29   Winglet w/3 (tip OR cap)                               Procur*
30   Shear w/3 tie                                          Fab*
31   Pallet w/3 assembl*                                    Design*
32   Spoiler                                                Manufact*
33    Door w/3 (access OR surround)                         Produc*
34   (helicopter OR heli OR copter) w/3 floor               Compet*
35   Engine w/3 (base OR structure)                         (Sell OR Sale OR Sold)
36   Turbine w/3 (base OR structure)                        certif*
37   Window w/3 frame                                       insourc*
38    Seat w/3 track                                        Sikorsky
     Pylon w/3 (bulkhead OR spar OR component OR fit*
39   OR heat OR shield OR Aft OR fair*)                     Embraer
40   Aft w/3 fair*                                          Component
41   Bulkhead OR bulk                                       Sub-component
42   Bird w/3 (strike OR panel)                             Aerostructur!
43   Strike w/3 panel
44   Clam w/3 shell
45   Crack w/3 stop*
46   Diffus* OR Difus*
47   (Hydraulic OR hydro) w/3 tub*
48   Keel w/3 beam
49   Lavatory
50   Bathroom
     Nacelle w/3 (structure OR bulkhead OR skin OR
51   door)
52   Nose w/3 double*
53   Splice w/3 strap
54   Flap
55   Stancion
56   Tailcone
57   Tail w/3 frame
58   Thrust w/3 reverse
59   Trailing w/3 (edge OR flap)
60   Edge w/3 flap
61   Aileron
